Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 2, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  159912(63)                                                                                               David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159912
                                                                     COA: 340931
  JASON BRENT KEISTER,                                               Van Buren CC: 2016-020783-FC
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s March 27,
  2020 order is considered. We MODIFY the order, which now states:

                On order of the Court, the application for leave to appeal the May
        16, 2019 judgment of the Court of Appeals is considered and, pursuant to
        MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that
        part of the Court of Appeals judgment holding that the admission of
        testimony from Dr. Angela May that “there was a high likelihood of abuse”
        was not plain error. See People v Keister, unpublished per curiam opinion
        of the Court of Appeals, issued May 16, 2019 (Docket No. 340931) at 5-6.
        Her testimony was plainly contrary to People v Smith, 425 Mich. 98 (1986),
        People v Peterson, 450 Mich. 349 (1995), and People v Thorpe, 504 Mich.
230 (2019). We REMAND this case to the Court of Appeals for
        consideration of whether the prejudice prong of the plain-error test was
        satisfied, and, if so, whether reversal of the defendant’s convictions is
        warranted. See People v Carines, 460 Mich. 750, 763-764 (1999). In all
        other respects, leave to appeal is DENIED, because we are not persuaded
        that the remaining questions presented should be reviewed by this Court.

                 We do not retain jurisdiction.

  In all other respects, the motion for reconsideration is DENIED, because we are not
  persuaded that further reconsideration of our previous order is warranted. MCR
  7.311(G).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 2, 2020
         a0630
                                                                                Clerk